       Case 1:20-cv-00794-JB-CG Document 31 Filed 07/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JOSEPH CHIPPS,

                    Plaintiff,

v.                                                           No. CV 20-794 JB/CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                     ORDER GRANTING IN PART UNOPPOSED
                    MOTION TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff Joseph Chipps’s Unopposed

Second Motion for Extension (the “Motion”), (Doc. 30), filed July 26, 2021. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion shall be

GRANTED IN PART.

      IT IS THEREFORE ORDERED that Plaintiff is granted through August 2, 2021,

to serve his Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum.

      IT IS FURTHER ORDERED that Defendant is granted through October 1, 2021,

to serve his Response, and Plaintiff through October 15, 2021, to serve his Reply.

      No further extensions shall be granted to either side.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
